DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed November 4, 2021 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on August 24, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Allowable Subject Matter
Claims 1-3, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the optical waveguide member connector kit defined by claim 1, wherein the first facing surface and the third facing surface incline outwardly in the facing direction as they extend toward one side in the thickness direction, and an inclination X1 of the first facing surface with respect to the thickness direction is smaller than an inclination Y1 of the third facing surface with respect to the thickness direction, and/or the second facing surface and the fourth facing surface incline outwardly in the facing direction as they extend toward one side in the thickness direction, and an inclination X2 of the second facing surface with respect to the thickness direction is smaller than an inclination Y2 of the fourth facing surface with respect to the thickness direction, in combination with all of the other limitations of claim 1 (this novel structure is illustrated in Figures 5A and 5B of the present application).
Claims 2, 3, 6, and 7 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874